DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fillion et al [US 10,211,141].
With respect to claim 8, Fillion et al (fig.3, cols. 6-7) disclose a chip (40) (col. 6, lines 11-15) comprising: 
a core wiring region disposed at a top surface of the chip; 
an input and output pad region disposed at the top surface of the chip and located between the core wiring region and an edge of the chip; 

a core ground pad (16) (col. 6, lines 16-20) disposed in the core wiring region and adjacent to one of the signal pads.

    PNG
    media_image1.png
    643
    519
    media_image1.png
    Greyscale




With respect to claim 12, Fillion et al (fig.3, cols. 6-7) disclose further comprising: a plurality of other core ground pads (16) (col. 6, lines 16-20) disposed in the core wiring region and near sides of the core wiring region, wherein the core ground pad and the other core ground pads are each adjacent to the corresponding one of the signal pads (12) (col. 6, lines 16-20) that is located in the corresponding one of the sub-regions.

With respect to claim 13, Fillion et al (fig.3, cols. 6-7) disclose another core ground pad (16) (col. 6, lines 16-20) disposed in the core wiring region, and an area occupied by the core ground pad is different from an area occupied by the another ground pad.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.